DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first to inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims filed April 25, 2022, please make the following amendments: 
Please amend claim 1 so that --and-- is inserted after the last semicolon.
Please amend claim 7 so the word “heat” is removed—i.e., so that “the heat insulating housing” appears as --the 
Please amend claim 8 so that --and-- is inserted after the semicolon.
Please amend claim 10 so that --and-- is inserted after the semicolon.
Please amend claim 14 so that --and-- is inserted after the semicolon.
Please amend claim 15 so that --and-- is inserted after the semicolon.
Please amend claim 17 so that --and-- is inserted after the semicolon.
Reasons for Allowance
Claims 1–17 are allowed. The following is Examiner’s statement of reasons for allowance:
The prior art are does not appear to teach nor fairly suggest the combination of features required by claim 1. In particular, while some of the features recited in claim 1 appear to be known in the prior art (e.g., pumps, condensers, evaporators, etc.), the recited combination of these elements does not appear to be disclosed in the prior art. Additionally, such features, along with reasoning to combine each and every one of these features, could not be found within the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773